SECURED TERM LOAN PROMISSORY NOTE
 

$8,500,000
November __, 2008
Chicago, Illinois

 
FOR VALUE RECEIVED, the undersigned, CAPITAL GROWTH SYSTEMS, INC., a Florida
corporation (“Parent”), GLOBAL CAPACITY GROUP, INC., a Texas corporation
(“GCG”), CENTREPATH, INC., a Delaware corporation (“Centrepath”), 20/20
TECHNOLOGIES, INC., a Delaware corporation (“20/20 Inc.”), 20/20 TECHNOLOGIES I,
LLC, a Delaware limited liability company (“20/20 LLC”), NEXVU TECHNOLOGIES,
LLC, a Delaware limited liability company (“Nexvu”), FNS 2007, INC., a Delaware
corporation (“FNS”), MAGENTA NETLOGIC LIMITED, a company incorporated under the
laws of England and Wales (“Magenta”), CAPITAL GROWTH ACQUISITION, INC., a
Delaware corporation (“CG Acquisition”), VANCO DIRECT USA, LLC, t/b/k/a GLOBAL
CAPACITY DIRECT, LLC, a Delaware limited liability company (“Vanco”; Parent,
GCG, Centrepath, 20/20 Inc., 20/20 LLC, Nexvu, FNS, Magenta, CG Acquisition and
Vanco are referred to herein collectively as the “Borrowers”), jointly and
severally promise to pay to the order of ACF CGS, L.L.C., a Delaware limited
liability company as administrative agent (the “Agent”), at the office of the
Agent located at 570 Lexington Avenue, 40th Floor New York, NY 10022 or such
other office as the holder hereof may from time to time designate in writing, in
lawful money of the United States of America and in immediate available funds,
the principal amount of Eight Million Five Hundred Thousand Dollars
($8,500,000), together with interest from and after the date hereof on the
unpaid principal balance outstanding at a variable rate per annum as set forth
in the Term Loan and Security Agreement dated as of even date herewith, between
Agent, Borrowers and Lender and the other lenders from time to time party
thereto (as amended from time to time, the “Term Loan Agreement”).
 
This Secured Term Loan Promissory Note (the “Note”) is issued pursuant to the
Term Loan Agreement and is entitled to all of the benefits and security of the
Term Loan Agreement. All of the terms, covenants and conditions of the Term Loan
Agreement and the Loan Documents (as defined in the Term Loan Agreement) are
hereby made a part of this Note and are deemed incorporated herein in full. All
capitalized terms used herein, unless otherwise specifically defined in this
Note, shall have the meanings ascribed to them in the Term Loan Agreement.
 
The rate of interest in effect hereunder shall be calculated with reference to
the Section 3, in the Term Loan Agreement. The interest due hereunder shall be
computed in the manner provided in the Term Loan Agreement.
 
The principal and accrued interest on this Note shall be due and payable on the
dates and in the manner set forth in the Term Loan Agreement.
 
Notwithstanding the forgoing, the entire unpaid principal balance and any
accrued interest on this Note shall be due and payable immediately upon any
acceleration of the indebtedness evidenced by this Note by the Lender pursuant
to the Term Loan Agreement or upon any termination of the Term Loan Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
This Note shall be subject to mandatory prepayment in accordance with the
provisions of Section 2(c) of the Term Loan Agreement. Borrowers may also prepay
this Note, in whole or in part, in the manner provided in Section 2(d) of the
Term Loan Agreement.
 
Upon the occurrence of an Default, the Agent and the Lenders shall have all
rights and remedies set forth in Section 13 of the Term Loan Agreement and the
other Loan Documents.
 
Time is of the essence with respect to payments due under this Note. To the
fullest extent permitted by applicable law, the Borrowers and every endorser and
guarantor (if any) of this Note or the obligation represented hereby waives
presentment, demand, notice, protest and all other demands and notices in
connection with the delivery, acceptance, performance, default or enforcement of
this Note, and assents to any extension or postponement of the time of payment
or any other indulgence, to any substitution, exchange or release of collateral
and to the addition or release of any other party or person primarily or
secondarily liable.
 
Wherever possible, each provision of this Note shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Note shall be prohibited or invalid under applicable law, such provision
shall be ineffective to the extent of such prohibition or invalidity without
invalidating the remainder of such provision or remaining provisions of this
Note. No delay or failure on the part of the Agent or any of the Lenders in the
exercise of any right or remedy hereunder shall operate as a waiver thereof, nor
as an acquiescence in any default, nor shall any single or partial exercise by
the Agent or any of the Lenders of any right or remedy preclude any other right
or remedy. Agent or any of the Lenders, at their option, may enforce their
rights against any collateral securing this Note without enforcing their rights
against the Borrowers, any guarantor of the indebtedness evidenced hereby or any
other property or indebtedness due or to become due to the Borrowers. The
Borrowers agree that, without releasing or impairing Borrowers’ liability
hereunder, Agent, for the benefit of the Lenders may at any time release,
surrender, substitute or exchange any collateral securing this Note and may at
any time release any party primarily or secondarily liable for the indebtedness
evidenced by this Note.
 
THIS NOTE AND THE OBLIGATIONS OF THE BORROWERS HEREUNDER SHALL FOR ALL PURPOSES
BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW
YORK (EXCLUDING THE LAWS APPLICABLE TO CONFLICTS OR CHOICE OF LAW). THE
BORROWERS AGREE THAT ANY SUIT FOR THE ENFORCEMENT OF THIS NOTE MAY BE BROUGHT IN
THE COURTS OF THE STATE OF NEW YORK OR ANY FEDERAL COURT SITTING THEREIN AND THE
CONSENT TO THE NONEXCLUSIVE JURISDICTION OF SUCH COURT AND THE SERVICE OF
PROCESS IN ANY SUCH SUIT BEING MADE UPON THE BORROWERS BY MAIL AT THE ADDRESSES
SPECIFIED IN ITEM 28 OF THE ADDENDUM TO THE TERM LOAN AGREEMENT. THE BORROWERS
HEREBY WAIVE ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY
SUCH SUIT OR ANY SUCH COURT OR THAT SUCH SUIT IS BROUGHT IN AN INCONVENIENT
COURT.

 
[BALANCE OF PAGE INTENTIONALLY LEFT BLANK]
 
 
2

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned have executed this Note to be duly executed
and delivered by an officer thereunto duly authorized as of the day and year
first above written.
 

        CAPITAL GROWTH SYSTEMS, INC.  
   
   
    By:         Name:       Title:   

 

        GLOBAL CAPACITY GROUP, INC.  
   
   
    By:         Name:       Title:   

 

        CENTREPATH, INC.  
   
   
    By:         Name:       Title:   

 

        20/20 TECHNOLOGIES, INC.  
   
   
    By:         Name:       Title:   

 

        20/20 TECHNOLOGIES I, LLC  
   
   
    By:         Name:       Title:   

 

        NEXVU TECHNOLOGIES, LLC  
   
   
    By:         Name:       Title:   

 
 
3

--------------------------------------------------------------------------------

 
 

        FNS 2007, INC.  
   
   
    By:         Name:       Title:   

 

        CAPITAL GROWTH ACQUISITION, INC.  
   
   
    By:         Name:       Title:   

 

       
VANCO DIRECT USA, LLC t/b/k/a GLOBAL
CAPACITY DIRECT, LLC
 
   
   
    By:         Name:       Title:   

 

        MAGENTA NETLOGIC LIMITED  
   
   
    By:         Name:       Title:   